DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed an air-guiding structure of a separable hand dryer, the separable hand dryer comprising an air outlet faucet and a working machine separated from the air outlet faucet, the air outlet faucet and the working machine connected by the air-guiding structure, the air outlet faucet comprising at least one electrical wire connected to the working machine and a ground wire connected to the working machine, the air-guiding structure comprising: 
an air pipe, the shape of the air pipe is adjusted by an adjustment manner to allow one end of the air pipe to be fitted in a position of the working machine or the air outlet faucet, wherein the adjustment manner is to rotate the air pipe or to bend the air pipe; and 
an adapter pipe assembled with the other end of the air pipe, the adapter pipe comprising a trunk, a manifold communicating with the trunk and allowing the at least one electrical wire and the ground wire, which penetrate the adapter pipe, to pass therethrough, and a seal provided in the manifold to allow the at least one electrical wire and the ground wire to pass through but to restrict the passage of air, the trunk connected to the air pipe at one end, and the adapter pipe 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lovell et al. (WO2016042315 A1) discloses “An air-guiding structure of a separable hand dryer, the separable hand dryer comprising an air outlet faucet and a working machine separated from the air outlet faucet, the air outlet faucet and the working machine connected by the air-guiding structure, the air outlet faucet comprising at least one electrical wire connected to the working machine and ..., the air-guiding structure comprising: an air pipe, the shape of the air pipe is adjusted by an adjustment manner to allow one end of the air pipe to be fitted in a position of the working machine or the air outlet faucet, wherein the adjustment manner is to rotate the air pipe or to bend the air pipe; and an adapter pipe assembled with the other end of the air pipe, the adapter pipe comprising a trunk, a manifold communicating with the trunk and allowing the at least one electrical wire and ..., which penetrate the adapter pipe, to pass therethrough, and ..., the trunk connected to the air pipe at one end, and ....”  However Lovell et al. does not disclose the limitations of “... the separable hand dryer comprising ... a ground wire connected to the working machine, the air-guiding structure comprising: ... a manifold communicating with the trunk and allowing the at least one electrical wire and the ground wire, which penetrate the adapter pipe, to pass therethrough, and a seal provided in the manifold to allow the at least one electrical wire and the ground wire to pass through but to restrict the passage of air, ..., and the adapter pipe being unrotatable relative to the air pipe when the air pipe is adjusted by the adjustment manner, so as to prevent the at least one electrical wire from entangling with the ground wire.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762